United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Miami, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1121
Issued: November 17, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 5, 2011 appellant filed a timely appeal from an October 13, 2010 decision of the
Office of Workers’ Compensation Programs (OWCP) denying her request for an attendant
allowance. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this issue.2
ISSUE
The issue is whether OWCP abused its discretion in denying appellant’s request for an
attendant allowance.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the October 13, 2010 OWCP decision, appellant submitted new
evidence. However, the Board is precluded from reviewing evidence which was not before OWCP at the time it
issued its final decision. See 20 C.F.R. § 501.2(c)(1). Appellant may resubmit this evidence, together with a formal
written request for reconsideration to OWCP, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. § 10.606.

FACTUAL HISTORY
On September 9, 1992 appellant, then a 39-year-old distribution window clerk, filed a
claim for occupational disease, alleging that she had sustained an injury due to factors of her
employment. On October 2, 1992 OWCP accepted her claim for low back strain. It
subsequently expanded the claim on May 18, 1994 and accepted “herniated disc L4-5” as
causally related to the injury. A statement of accepted facts dated August 20, 2010 indicates that
appellant’s claim was further accepted for intervertebral disc disorder, chronic pain syndrome
and adjustment disorder with mixed anxiety and depressed mood.
On March 19, 2009 appellant contacted OWCP and inquired about assistance with
housework and cooking. OWCP requested that she and her treating physician, Dr. Eddie
Sassoon, Board-certified in physical medicine and rehabilitation, provide additional information.
It advised Dr. Sassoon that under FECA there was no provision for payment of an attendant
allowance for the performance of tasks such as cooking, laundry, housekeeping, shopping or
yard work.
Several reports from Dr. Sassoon were thereafter submitted to the record. In a
February 25, 2009 report, he stated that appellant suffered from C5-6 disc herniation, lumbar
disc fusion with failed back syndrome and chronic intractable pain. Dr. Sassoon explained that
she had significant loss of range of motion throughout the cervical and lumbar spine with range
of motion deficits by 30 to 40 degrees in all pivots, antalgic stiff gait, and that she required a
back brace as well as a cane for support.
In response to OWCP’s inquiry regarding appellant’s need for an attendant, on March 31,
2009 Dr. Sassoon explained that appellant was in need of the services of an attendant because
she was unable to perform household activities. He further noted that she would require services
of attendant for approximately one to three months in the following activities: traveling,
walking, dressing herself, bathing, getting out of bed, getting out of doors and exercising. In a
progress report dated March 31, 2009, Dr. Sassoon explained that appellant’s back discomfort
had been progressing, and that she had failed back syndrome and hardware pain; her C5-6 disc
herniation restricted her mobility in all pivots. He thereafter continued to submit monthly
progress reports.
On April 8, 2009 appellant responded to OWCP’s request for further information. She
explained that she lived alone and was not currently in receipt of attendant services. Appellant
noted that she believed she required attendant care for four to six hours a day, seven days a week.
She stated that she wished that her friend of 25 years provide the care. Appellant did not indicate
whether her friend had credentials which qualified her to be an attendant under FECA.
In a report dated August 5, 2009, Dr. Sassoon stated that appellant had been involved in a
motor vehicle accident on June 23, 2009 and that her car had been submerged in water. He noted
that she had symptoms of concussion, and that she had been examined, treated and released by a
hospital emergency room.

2

On September 29, 2009 Dr. Sassoon reported that appellant was performing home
exercises including stretching modalities as well as aquatic activities, and that appellant was very
compliant with her care.
Appellant wrote to OWCP on February 19, 2010 advising that since the death of her
husband and her son she had no family. She noted that she had been paying a woman $15.00 an
hour for help, two to three hours, three days a week. Appellant stated that she needed further
help with house cleaning chores. In a letter to OWCP dated April 12, 2010, she stated that
“[m]ost of the time I order food and have someone clean, help me bathe, wash clothes, make my
bed. It’s so embarrassing. If I could only get a little help I might not have to take so much
medication.”
On July 19, 2010 Dr. Sassoon reported that the combination of physical therapy,
medications and home exercises had been helpful. He noted that appellant had residual swelling
in her lower extremities, as well as chronic intractable lower back pain.
On August 20, 2010 OWCP referred appellant for a second opinion examination, noting
that the case file showed evidence of an improvement, and that there was no current medical
evidence showing or describing the need for an attendant.
Appellant attended the OWCP directed second opinion with a Board-certified orthopedic
specialist, Dr. Melvyn Drucker, a Board-certified orthopedic surgeon. In a report dated
September 21, 2010, to the question “[i]s the claimant capable of taking care of her basic
personal needs?” Dr. Drucker responded as follows: “Yes. The patient is capable of taking care
of her basic personal needs, although she does note some difficulty with activities of daily
living…. Her basic personal needs of hygiene and independent eating and personal care, I feel
she is capable of performing.”
Based on Dr. Drucker’s medical opinion, in an October 13, 2010 decision, OWCP denied
appellant’s request for attendant allowance on the grounds that the medical evidence failed to
substantiate that attendant services was necessary or that she needed constant assistance. The
decision went on to state that the medical evidence showed that appellant was capable of taking
care of her personal needs.
LEGAL PRECEDENT
Section 8103(a) of FECA provides that the United States shall furnish to an employee
who is injured while in the performance of duty the services, appliances and supplies prescribed
or recommended by a qualified physician that the Secretary of Labor considers likely to cure,
give relief, reduce the degree or the period of any disability or aid in lessening the amount of any
monthly compensation.3 OWCP has broad discretionary authority in determining whether the
particular service, appliance or supply is likely to affect the purposes specified in FECA.4 The
3

5 U.S.C. § 8103(a).

4

See Marjorie S. Geer, 39 ECAB 1099 (1988) (OWCP has broad discretionary authority in the administration of
FECA and must exercise that discretion to achieve the objectives of section 8103).

3

only limitation on OWCP’s discretionary authority is that of reasonableness.5 Abuse of
discretion is generally shown through proof of manifest error, clearly unreasonable exercise of
judgment, or actions taken which are contrary to both logic and probable deductions from
established facts. It is not enough to merely show that the evidence could be construed so as to
produce a contrary factual conclusion.6
Section 8111 of FECA provides that the Secretary of Labor may pay an employee who
has been awarded compensation an additional sum of not more than $1,500.00 a month, as the
Secretary considers necessary, when the Secretary finds that the service of an attendant is
necessary constantly because the employee is totally blind, or has lost the use of both hands or
both feet, or is paralyzed and unable to walk, or because of other disability resulting from the
injury making him or her so helpless as to require constant attendance.7
OWCP’s regulations, interpreting FECA provides at 20 C.F.R. § 10.314 as follows:
“OWCP will pay for the services of an attendant up to a maximum of $1,500.00
per month, where the need for such services has been medically documented. In
the exercise of the discretion afforded by 5 U.S.C. § 8111(a), the Director has
determined that, except where payments were being made prior to January 4,
1999, direct payments to the claimant to cover such services will no longer be
made. Rather, the cost of providing attendant services will be paid under section
8103 of FECA, and medical bills for these services will be considered under
section 10.801. This decision is based on the following factors:
(a) The additional payments authorized under section 8111(a) should not
be necessary since [OWCP] will authorize payment for personal care
services under 5 U.S.C. § 8103, whether or not such care includes medical
services, so long as the personal care services have been determined to be
medically necessary and are provided by a home health aide, licensed
practical nurse, or similarly trained individual.
(b) A home health aide, licensed practical nurse, or similarly trained
individual is better able to provide quality personal care services,
including assistance in feeding, bathing and using the toilet. In the past,
provision of supplemental compensation directly to injured employees
may have encouraged family members to take on these responsibilities
even though they may not have been trained to provide such services. By
paying for the services under section 8103, [OWCP] can better determine
whether the services provided are necessary and/or adequate to meet the
needs of the injured employee. In addition, a system requiring the

5

Daniel J. Perea, 42 ECAB 214 (1990).

6

Id.

7

5 U.S.C. § 8111(a).

4

personal care provider to submit a bill to [OWCP], where the amount
billed will be subject to [OWCP’s] fee schedule, will result in greater
fiscal accountability.”8
A claimant bears the burden of proof in establishing by competent medical evidence that
he or she requires attendant care within the meaning of FECA. The claimant is not required to
need around-the-clock care, but need only demonstrate a continually recurring need for
assistance in personal matters. The attendant allowance is not intended to pay for the
performance of domestic and housekeeping chores such as cooking, cleaning, doing the laundry
or providing transportation services. It is intended to pay an attendant for assisting the claimant
in personal needs such as dressing, bathing or using the toilet. An attendant allowance is not
granted simply on the request of a disabled claimant or his or her physicians. The need for
attendant care must be established by rationalized medical opinion evidence.9
ANALYSIS
The Board finds that OWCP did not abuse its discretion in denying appellant’s request
for an attendant allowance. FECA does not state that OWCP shall pay for the service of an
attendant.10 It provides that OWCP may pay for the service of an attendant. It is for OWCP to
decide whether or not to pay an allowance. The Board will not disturb that decision in the
absence of proof of manifest error, clearly unreasonable judgment or actions that are contrary to
both logic and probable deductions from established facts.11
An attendant allowance is not granted simply on the request of a disabled claimant or her
physician. The claimant must establish by competent medical evidence that the service of an
attendant is necessary constantly within the meaning of section 8111 of FECA and that payment
must be made to authorized providers only.
Appellant requested the attendant allowance in March 2009, and the medical report from
her attending physician, Dr. Sassoon, indicated that she would require attendant services for one
to three months for assistance with activities including traveling, walking, dressing herself,
bathing, getting out of bed, getting out of doors and exercising. However, she explained on
April 8, 2009 that she was currently not in receipt of attendant services, but that she wished her
friend of 25 years to provide care. OWCP implementing regulations address who may provide
personal care services. It limits reimbursement to a home health aide, licensed practical nurse or
similarly trained individual. While appellant did initially submit medical evidence in
March 2009 substantiating her need for an attendant, she did not provide evidence that she was
8

Id. at § 10.314 (1999); see Federal (FECA) Procedure Manual, Part 2 -- Claims, Periodic Review of Disability
Cases, Chapter 2.812.9 (June 2003) (an attendant allowance paid directly to the claimant prior to January 1999 will
continue to be paid to the claimant until the need for the attendant ceases, and any future period of attendant services
for the claimant will be paid under the revised procedures).
9

Thomas Lee Cox, 54 ECAB 509 (2003).

10

M.C., Docket No. 09-2314 (issued August 20, 2010).

11

Id.

5

seeking authorization for a qualified attendant. She did not establish that her friend would be
entitled to reimbursement for services as a home health aide, licensed practical nurse or similarly
trained individual.
Appellant wrote to OWCP again on February 19, 2010 advising that, since the death of
her husband and her son, she had no family to help her. She noted that she had been paying a
woman for help, two to three hours a day, three days a week, but she needed further help with
house cleaning chores. Appellant did not clarify in this letter whether she required assistance
with personal care services, nor did she establish that the person in her employ was qualified as a
home health aide, licensed practical nurse or other similarly trained individual. In her April 12,
2010 letter, she clarified that she had someone who helped her perform household chores and
bathe, but again, she did not establish that the individual assisting with her personal care was
properly qualified.
OWCP subsequently requested a second opinion evaluation to determine appellant’s
current disability status.
Dr. Drucker performed a second opinion examination on
September 21, 2010. He noted that appellant did have difficulty with some activities of daily
living; however, he stated that she was capable of performing her basic personal needs of
hygiene, independent eating and personal care. As the evidence does not establish that appellant
ever obtained care from a qualified attendant and the evidence establishes that by September 21,
2010 she no longer required personal care services, OWCP did not abuse its discretion in
denying an attendant allowance.
Appellant may submit new evidence with a written request for reconsideration to OWCP
within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605
through 10.607.
CONCLUSION
The Board finds that OWCP did not abuse its discretion by denying appellant’s request
for attendant allowance.

6

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated October 13, 2010 be affirmed.
Issued: November 17, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

